THOMPSON, C.J.
Jimmy Bryant appeals his judgment and sentence, and an order denying his motion to suppress evidence, following his convictions for burglary of a dwelling and felony theft.
Sergeant Rodney Harper of the Palatka Police Department approached Jimmy Bryant as Bryant sat in a vehicle that had been used to commit a burglary that Harper was investigating. Harper testified that he knew the vehicle belonged to Bryant’s sister’s and knew Bryant used the vehicle. Harper testified that when he approached Bryant, Bryant was nervous and furtively moved to hide a brown paper bag sitting beside him in the auto. Harper testified that he was concerned that Bryant, whom Harper knew to be dangerous, could be hiding a weapon. Harper asked Bryant to exit the vehicle and searched the bag, which revealed drug paraphernalia. A search incident to arrest revealed evidence of burglary and grand theft.
Bryant raises two issues on appeal, only one of which merits discussion. Bryant argues that his motion to suppress evidence should have been granted because the officer did not have a legitimate concern for his safety when he searched the paper bag contained in the auto. We disagree and based on Michigan v. Long, 463 U.S. 1032, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983) and State v. Dilyerd, 467 So.2d 301 (Fla.1985), we affirm.
AFFIRMED.
SHARP, W. and HARRIS, JJ., concur.